Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2021 has been entered.
 

Claim Status
This action is in response to response filed 05/27/2021.  Claim 1 has been amended. No claim has been cancelled or newly added.  Claims 8-15 have been withdrawn.  Accordingly, claims 1-7 are under consideration on the merit.

Rejection under 35 U.S.C. 103 
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bretler (US 20050049301 A1, published March 3, 2005) and Chakrabortty et al (“Chakrabortty”, US 20110223114 A1, published September 15, 2011, of record).

In addition, claim 1 uses the open-ended transitional phrase “comprising”. Thus, it allows for the presence of additional unrecited components. 
Bretler is directed to antimicrobial perfuming composition (title). Bretler teaches that an anti-microbial composition containing at least 30% by weight of one or more active perfuming ingredients and is 100% against at least 2 different kinds of bacteria selected from the group consisting of Escherichia coli, Pseudomonas aeruginosa, Staphylococcus aureus and Enterococcus hirae ([0009], read on the limitation of bacterial strains in the instant claim 1).  Bretler also teaches that the active perfuming ingredient is preferably chosen from the group consisting of 10-undecen-1-al, citronellol, geraniol, 3-(1,3-benzodioxal-5-yl)-2-methylpropanal, isoeugenal, nerol, (2E,6Z)-2,6-nonadien-1-ol, .gamma.-dodecalactone, etc. ([00010], read on the limitation of nona-2,6-dien-l-ol in the instant claim 1).  Bretler further teaches that the anti-microbial compositions can be used alone or in admixture with other perfuming ingredients, solvents or adjuvants of current use in perfumery ([0034]); a preferred composition contain terpineol ([0038], read on the at least one ingredient in the instant claims 1 and 4, and the limitation of perfumery carrier in the instant claim 2).  Additionally, Bretler teaches that a perfumed article containing an anti-microbial perfuming composition is in the form of a soap, a  fabric softener, etc. ([0012], read on the limitations of consumer product in the instant claim 3).   Furthermore, Bretler teaches that exemplary embodiments comprising: 5% by weight of 2,6-nonadien-1-ol (Example 1 on page 3), 15% by weight of terpineol based on the total weight of the composition (Example 2 on page 3).  
While teaching the antimicrobial perfuming composition comprising nona-2,6-dien-l-ol, terpineol and other perfuming ingredients Bretler does not expressly teach the amount sufficient to provide an antimicrobial effect is between 50 ppm and 1500 ppm.  This deficiency is cured by Chakrabortty.
Chakrabortty is directed to antimicrobial composition (title).  Chakrabortty teaches that the antimicrobial compositions comprise thymol (chemicals name 2-isopropyl-5-methylphenol) and terpineol, in selective proportions provide relatively quick antimicrobial action for cleansing or personal care (abstract, read on the compounds in the instant claims 1, 4-5).  Chakrabortty also teaches that the antimicrobial composition comprising: (a) 0.01 (100ppm) to 5% by weight thymol, (b) 0.01 to 5% by weight terpineol, and (c) a carrier ([0014], falling within the antimicrobial agent concentration in the instant claim 1 and read on the carrier in the instant claim 2 and products in the instant claim 3).  Chakrabortty further teaches that a fragrance composition having antimicrobial activity comprising between 3 to 20% by weight of a phenolic compound and between 20 and 80% by weight of a non-aromatic terpenoid is known ([0011]) while an oral care composition comprising from 0.01 to 5% by weight of citrus flavour or citrus flavour ingredient and from 0.01 to 5% by weight a phenolic selected from the group consisting of menthol eucalyptol, thymol, triclosan and mixtures thereof, and an orally acceptable carrier ([0007]).  Additionally, Chakrabortty teaches that the carrier is selected from the group consisting of water, oil, solvent, inorganic particulate material, starch and mixtures thereof. The 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).  (MPEP 2144.06 Art Recognized Equivalence for the Same Purpose).  In this case, Bretler and Chakrabortty are both related to antimicrobial composition. Bretler teaches nona-2,6-dien-1-ol and terpineol in an antimicrobial composition while Chakrabortty teaches combining thymol and terpineol in another antimicrobial composition.  Thus, the idea of combining them (e.g. nona-2,6-dien-1-ol with terpineol in claims 4 and 5 or nona-2,6-dien-1-ol with thymol in claims 6 and 7) for the same purpose (consumer products) flows logically from their having been individually taught in the prior art.
Regarding the specific concentration of nona-2,6-dien -l-ol, terpineol, or 2-isopropyl-5-methylphenol in claims 1, 5, and 7, the principles of law are “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). This rule is limited to cases in which the optimized variable is a “result-effective variable.” In re Antonie, 559 F.2d 618, 620 (CCPA 1977).  In this case, the general conditions of the claim are disclosed in the prior art, both Bretler and Chakrabortty.  Particularly, Chakrabortty teaches the concentration of thymol and terpineol (both are active ingredients) varies depending on the purpose of use (in fragrance 

Response to arguments
Applicant argues (section II of arguments filed 05/27/21) that “In the Advisory Action dated April 26, 2021, the Examiner states, without citation, that although “Bretler is silent about certain physical properties of the composition, e.g. synergistic effect …”; implying official notice.
In response, applicant is reminded that the rejection is based upon a combination of Bretler and Chakrabortty. Chakrabortty teaches a combination of thymol and terpineol at the selective concentrations provides a synergistic antimicrobial action ([0038] and [0064]). The synergistic antimicrobial action is explicitly taught by Chakrabortty, not inherent properties. Thus, synergistic antimicrobial action as claimed is expected.   
Applicant also argues (section III of arguments filed 05/27/21) that claim 1 has amended to recite a concentration of nona-2,6-dien-1l-ol of between 50 ppm and 1500 ppm as described in paragraph [0073] and the Examples of the instant specification.
In response, as set forth in the rejection above, the principal of law is “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). This rule is limited to cases in which the optimized variable is a “result-effective variable.” In re Antonie, 559 F.2d 618, 620 (CCPA 1977). In this, case, nona-2,6-dien-1-ol and the other more than 10 antibacterial agents in (ii) to (v) of claim 1, antibacterial activity of each of the combination would have been because all of the particular options identified by Bretler and Chakrabortty are 
 Applicant further argues that that Bretler, in view of Chakrabortty, fails to explicitly disclose nona-2,6-dien-1-ol in the claimed concentrations formulated with the specifically claimed ingredients. Accordingly, Applicant submits that the cited references further fail to teach the surprising synergistic effects outlined above.
In response, as set forth in the rejection above, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Kuhn et al (US 20120107258 A1, published May 3, 2012) is provided in the section of relevant art to show it is a common practice to do so. 
In conclusion, Applicant's arguments filed 05/27/21 have been fully considered but they are not found persuasive. 

Relevant Prior Art or Reference
Kuhn et al (“Kuhn”, US 20120107258 A1, published May 3, 2012) is provided, but not cited in the rejection, to show the state of art at the time when the invention was filed. 
Kuhn et al is directed to .omega.-cyclohexylalkan-1-oles and the use thereof as antimicrobial agents. Kuhn et al teaches that the total usage concentration of the compounds of formula (I) according to the present invention in a (preferably topical) final (cosmetic) product preferably is in the range of from 0.01 to 10 wt. % ([0081] ).  Kuhn et al also teaches that e active substances to be investigated are first diluted in DMSO in reaction vessels. Dilution is carried out in accordance with the concentration range to be tested and corresponds in each case to 100 times the concentration of the subsequent final concentration in the test (Testing is usually begun with a final concentration of 2000 ppm; corresponding to 0.2 wt.-%) in the test. Growth curves at final 


CONCLUSION
No claim is allowed.

CONTACT INFORMATIO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/YANZHI ZHANG/Primary Examiner, Art Unit 1617